Citation Nr: 0808395	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  02-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

	

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent posttraumatic stress disorder (PTSD) for the periods 
from November 13, 2002, to March 29, 2005, and from June 1, 
2005, to February 15, 2006.

2.  Entitlement to an initial evaluation in excess of 70 
percent for a PTSD on or after February 15, 2006.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from August 1964 to June 
1968.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That decision granted service connection for 
PTSD and assigned a 30 percent disability evaluation 
effective from November 13, 2002, a 100 percent disability 
evaluation effective from March 29, 2005, and a 30 percent 
disability evaluation effective from June 1, 2005.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.   The Board 
remanded the case for further development in July 2006.  That 
development was completed, and an August 2007 rating decision 
increased the evaluation to 70 percent effective from 
February 15, 2006.  The case has since been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD was not productive of occupational and 
social impairment with reduced reliability and productivity 
from November 13, 2002, to March 29, 2005, and from June 1, 
2005, to February 15, 2006.

3.  As of February 15, 2006, the veteran has been shown to 
have total occupational and social impairment due to his 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD for the periods from November 13, 2002, to 
March 29, 2005, and from June 1, 2005, to February 15, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 9411 
(2007).

2.  Resolving all doubt in favor of the veteran, the criteria 
for a 100 percent disability evaluation for PTSD on or after 
February 15, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic 
Codes 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  Lay 
statements were also submitted in support of the veteran's 
claim, and he was afforded VA examinations in May 2005 and 
September 2006.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them a SOC and SSOCs, which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's PTSD is currently assigned a 30 percent 
disability evaluation effective from November 13, 2002, to 
March 29, 2005, and from June 1, 2005, to February 15, 2006, 
and a 70 percent disability evaluation effective from 
February 15, 2006,  pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Under Diagnostic Code 9411, a 30 percent evaluation is 
contemplated when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.


I.  From November 13, 2002, to March 29, 2005, and from June 
1, 2005, to February 15, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
30 percent for PTSD from November 13, 2002, to March 29, 
2005, and from June 1, 2005, to February 15, 2006.  The 
medical evidence of record does not show the veteran to have 
occupational and social impairment with reduced reliability 
and productivity.  The Board does observe the veteran's 
difficulty in establishing and maintaining effective work and 
social relationships, as evidenced by VA medical records 
dated in November 2002 documenting him as having lost friends 
and his children not wanting to visit him.  The Board also 
observes the March 2004 letter from a Vet Center indicating 
that the veteran has difficulty maintaining relationships 
with his family and friends because of his pattern of 
isolation and avoidance.  

Nevertheless, the Board notes that there no evidence of 
circumstantial, circumlocutory, or stereo-typed speech; 
difficulty in understanding complex commands; or, impairment 
of short- and long-term memory during these time periods.  
Nor has the veteran been shown to have flattened affect.  In 
fact, VA medical records dated in December 2002 documented 
the veteran's emotional status as appearing normal without 
any depression, and VA medical records dated in July 2004 and 
August 2004 indicated that the veteran's affect was 
appropriate.  It was also noted in July 2004 and August 2004 
that the veteran's mood was euthymic, and he was friendly, 
cooperative, alert, oriented, and appropriately dressed with 
good eye contact.

The Board does observe that VA medical records dated in 
November 2002 indicated that the veteran was anxious.  
However, VA medical records dated in December 2002 later 
noted that the veteran did not have any undue anxiety.  
Moreover, even assuming the veteran did have anxiety, there 
is still no evidence that the veteran had panic attacks more 
than once a week during these time periods.

In addition, the veteran has not been shown to have impaired 
judgment or impaired abstract thinking.  In fact, VA medical 
records dated in November 2002 noted that the veteran was 
logical and coherent, and VA medical records dated in 
December 2002 indicated that the veteran's thought content 
appeared normal.

The Board does acknowledge the March 2004 letter from a Vet 
Center stating that the veteran is depressed with significant 
low self-esteem and suicidal and homicidal ideation without a 
plan or attempt.  It was also noted that the veteran 
displayed short-term memory loss, hyperarousal, irritability, 
frequent temper flares, intolerance of perceived injustices 
and inequalities, sleeping problems, lack of concentration, 
and cold sweats.  In addition, the veteran's wife submitted a 
lay statement in March 2004 in which she indicated that 
veteran had been unable to maintain employment due to his 
lack of concentration and back problems.  She also stated 
that the veteran's mood swings and irritability are severe at 
times.  However, many of these symptoms were already 
contemplated by the June 2005 rating decision in its 
assignment of a 30 percent disability evaluation.  Moreover, 
VA medical records dated in June 2004 subsequently noted that 
the veteran was alert and oriented with no evidence of a 
thought disorder or psychosis.  Nor did he have any suicidal 
or homicidal ideations or intent.  

The Board would also observe that the veteran has been 
evaluated as having a GAF score between 50 and 55.  A GAF 
score ranging from 41 to 50 is contemplated for serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning.  A GAF score between 51 
and 60 reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning. 
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition of 
the American Psychiatric Association in the rating schedule).  

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the veteran has not 
been shown to have occupational and social impairment with 
reduced reliability and productivity.  Accordingly, the Board 
finds that the schedular criteria for the next higher 50 
percent disability evaluation have not been met.  Therefore, 
the Board finds that the preponderance of evidence is against 
the veteran's claim for a higher initial evaluation for PTSD 
from November 13, 2002, to March 29, 2005, and from June 1, 
2005, to February 15, 2006.


II.  On or After February 15, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an evaluation in excess of 70 percent 
for PTSD on or after February 15, 2006.  The veteran does not 
meet all of the criteria set forth under Diagnostic Codes 
9411; however, it is not necessary that all of the particular 
symptoms described in the rating criteria for a particular 
degree of disability be present.

A February 2006 letter from a Vet Center indicated that 
veteran reported occasional auditory and visual 
hallucinations, and he had a history of suicidal and 
homicidal ideation as recent as two earlier.  It was also 
noted that he was disoriented with evidence of difficulty 
with short-term and intermediate memory, comprehension, 
repetition, and following commands.  The February 2006 letter 
further stated that the veteran's activities of daily living 
were negatively impacted and his driving had decreased due to 
his severe panic attacks and paranoia.  He did not have any 
hobbies, and his social interactions were severely 
constricted.  It was also noted that the veteran had 
experienced marital separation and discord on several 
occasions.  Additionally, the February 2006 letter indicated 
that the readjustment counselor had observed the veteran as 
being tearful and depressed with spatial disorientation, 
impaired impulse control, disturbance of motivation and mood, 
continuous panic attacks, and the inability to utilize coping 
skills.  The veteran had also verbalized hopelessness, 
irritability, isolation, detachment from family, and the 
inability to establish and maintain relationships.  The 
counselor commented that the veteran's symptoms had increased 
to an extremely severe level.  

In addition, a September 2006 VA examination found the 
veteran to have delusions, paranoia, and suicidal and 
homicidal ideation.  His panic symptoms were pronounced, and 
his impulse control was poor.  The effect on his motivation 
and mood was also pronounced.  The veteran did not have any 
friends, and he was estranged from his family with the 
exception of his wife with whom he had frequent conflict.  
Significantly, the September 2006 VA examiner commented that 
the veteran had serious impairment with a few major symptoms 
and stated that he was unable to work.  

Moreover, the September 2006 VA examiner indicated that the 
veteran's Global Assessment of Functioning (GAF) score was 
45.  A GAF score ranging 41 to 50 is contemplated for serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 
4.130 (incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition, of the American Psychiatric 
Association in the rating schedule).

As noted previously, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the medical evidence that the level of impairment more 
nearly approximates a 100 percent evaluation.  Mauerhan, 16 
Vet. App. at 442.  Accordingly, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a 100 percent evaluation.  The 
benefit of the doubt is resolved in the veteran's favor.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Codes 
9411.


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


ORDER

An initial evaluation in excess of 30 percent for PTSD from 
November 13, 2002, to March 29, 2005, and from June 1, 2005, 
to February 15, 2006, is denied.  

Subject to the provision governing the award of monetary 
benefits, a 100 percent disability evaluation for PTSD 
effective from February 15, 2006, is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


